
	

113 HJ 24 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 24
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Amash (for
			 himself, Mr. Bentivolio,
			 Mr. Bucshon,
			 Mr. Chabot,
			 Mr. Culberson,
			 Mr. Duncan of South Carolina,
			 Mr. Gardner,
			 Mr. Gosar,
			 Mr. Gowdy,
			 Mr. Harris,
			 Mr. Huelskamp,
			 Mr. Hultgren,
			 Mr. Labrador,
			 Mr. LaMalfa,
			 Mr. Lamborn,
			 Mr. Lipinski,
			 Mr. Loebsack,
			 Mrs. Lummis,
			 Mr. Massie,
			 Mr. Michaud,
			 Mr. Mulvaney,
			 Mr. Palazzo,
			 Mr. Pearce,
			 Mr. Quigley,
			 Mr. Ribble,
			 Mr. Rokita,
			 Mr. Austin Scott of Georgia,
			 Mr. Stutzman, and
			 Mr. Walberg) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to
		  the Constitution of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Total outlays for a year shall not exceed
				the average annual revenue collected in the three prior years, adjusted in
				proportion to changes in population and inflation. Total outlays shall include
				all outlays of the United States except those for payment of debt, and revenue
				shall include all revenue of the United States except that derived from
				borrowing.
					2.Congress may by a roll call vote of
				two-thirds of each House declare an emergency and provide by law for specific
				outlays in excess of the limit in section 1. The declaration shall specify
				reasons for the emergency designation and may authorize outlays in excess of
				the limit in section 1 for up to one year.
					3.Congress shall have power to enforce this
				article by appropriate legislation.
					4.This article shall take effect in the first
				year beginning at least 90 days following ratification, except that outlays may
				exceed the limit in section 1 by the following portion of the prior year’s
				outlays exceeding that limit (excepting emergency outlays provided for by
				section 2): nine-tenths in the first year, eight-ninths in the second,
				seven-eighths in the third, six-sevenths in the fourth, five-sixths in the
				fifth, four-fifths in the sixth, three-fourths in the seventh, two-thirds in
				the eighth, and one-half in the
				ninth.
					.
		
